Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 5/17/2021 have been fully considered.  

First, Applicant argues that the amendments traverse the rejection of claim 13 under 35 U.S.C. 112(b).  Examiner agrees.

Second, Applicant argues that the amendments traverse the rejections under 35 U.S.C. 102.  Examiner respectfully disagrees.  Previously cited Staudenmaier discloses wherein the method comprises, for at least one of the plurality of areas of the display icon, the at least one area having a plurality of pixels, categorising that area as corresponding to none of the image regions based on the comparison between the pixel value or values for that area and said pixel-value ranges defined in relation to the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0020-0029, where “[i]n this example, the areas are adjacent to one another and each area is square and comprises 8x8 pixels” – the number five is segmented into segments and/or areas comprising a plurality of pixels; and also “[p]ixels which are at fault may have a luminance which lies somewhere between these two thresholds” – a pixel is categorized as a grey value that is not black nor white; and also “the number of pixels which have a luminance somewhere between these two thresholds may be determined” – a count of the number of grey pixels in the segment is determined; and also “the numbers of black pixels, white pixels and grey scale pixels per segmented area may be compared with reference values” – the counts are compared to reference values; and also “[f]or example, as can be seen from FIG. 3, in the ideal case, most of the segmented areas require that all of their pixels be bright” – which shows an example where if even one pixel is categorized as grey in this particular segment, the entire segment is at fault or lacks integrity; see also “[f]or example, if fewer than 20% of pixels in half of those segmented areas which are intended to display the numeral 5 are classified as "black" then this may be deemed as a failure in the integrity of the visual display information” – where if too many pixels in this region are categorized as grey, then this area would also be at fault or lack integrity).
Those of ordinary skill in the art would understand that the histogram for a detected 8x8 segment could comprise all grey pixels (64 grey pixels) for a segment that is supposed to comprise all white pixels or all black pixels.  In this case, the entire segment lacks integrity and is an at fault grey segment.  Those of ordinary skill in the art are quite intelligent in the field of image processing and would understand this is an outcome of the disclosed segmentation, histogramming, and thresholding process.

Claim Rejections - 35 USC § 112
The rejection under this statute is hereby withdrawn in response to Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Staudenmaier et al., US 2016/0138968 A1 (hereinafter referred to as “Staudenmaier”).

Regarding claim 1, Staudenmaier discloses a method of evaluating image data representative of a display icon relative to reference data representative of a reference icon to determine whether the display icon matches the reference icon (see Staudenmaier Figs. 3 and 4, and Abstract, and paras. 0015, 0022, and 0027, where the integrity checker 203 compares pixels to reference values representing the reference icon), the reference icon comprising at least first and second image regions which are distinct in image contrast from one another (see Staudenmaier Figs. 3 and 4, and paras. 0025-0027, where the reference icon comprises black pixels, white pixels, and/or greyscale pixels), the image data defining pixel values corresponding to pixels of the display icon (see Staudenmaier Figs. 3 and 4, and paras. 0014 and 0017, where the image comprises pixels corresponding to an icon, such as the numeral “5”), the method comprising: for each of a plurality of areas of the display icon, categorising that area as corresponding to one or none of the image regions based on a comparison between the pixel value or values for that area and at least a plurality of pixel-value ranges defined in relation to the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas), the pixel-value ranges corresponding to respective said image regions and defined so as to ensure sufficient image contrast between areas categorised as corresponding to different said image regions (see Staudenmaier Figs. 3 and 4, and paras. 0015 and 0024-0028, where the thresholds are chosen such that an observer can unambiguously understand the icon displayed); generating categorisation information representative of the image data indicating how the plurality of areas have been categorized (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts); and determining whether the display icon matches the reference icon based on a comparison of the categorisation information and the reference data (see Staudenmaier Figs. 3 and 4, and paras. 0027-0029, where an error notification signal is generated based on the comparisons), wherein the method comprises, for at least one of the plurality of areas of the display icon, the at least one area having a plurality of pixels, categorising that area as corresponding to none of the (see Staudenmaier Figs. 3 and 4, and paras. 0020-0029, where “[i]n this example, the areas are adjacent to one another and each area is square and comprises 8x8 pixels” – the number five is segmented into segments and/or areas comprising a plurality of pixels; and also “[p]ixels which are at fault may have a luminance which lies somewhere between these two thresholds” – a pixel is categorized as a grey value that is not black nor white; and also “the number of pixels which have a luminance somewhere between these two thresholds may be determined” – a count of the number of grey pixels in the segment is determined; and also “the numbers of black pixels, white pixels and grey scale pixels per segmented area may be compared with reference values” – the counts are compared to reference values; and also “[f]or example, as can be seen from FIG. 3, in the ideal case, most of the segmented areas require that all of their pixels be bright” – which shows an example where if even one pixel is categorized as grey in this particular segment, the entire segment is at fault or lacks integrity; see also “[f]or example, if fewer than 20% of pixels in half of those segmented areas which are intended to display the numeral 5 are classified as "black" then this may be deemed as a failure in the integrity of the visual display information” – where if too many pixels in this region are categorized as grey, then this area would also be at fault or lack integrity).

Regarding claim 2, Staudenmaier discloses wherein: at least one of said areas comprises a plurality of pixels; and the categorising comprises, for each of the areas comprising a plurality of pixels, comparing the pixel value of each of the pixels of that area against at least a plurality (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

Regarding claim 3, Staudenmaier discloses wherein the categorising comprises, for each of the areas comprising a plurality of pixels, categorising that area as corresponding to one of the image regions if a given majority, proportion or number of its pixels have been preliminarily categorised as corresponding to that image region (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and the threshold is set to 50%).

Regarding claim 4, Staudenmaier discloses wherein the categorising comprises, for each of the areas comprising a plurality of pixels, categorising that area as corresponding to one of the image regions if a tolerance threshold amount more of its pixels have been preliminarily categorised as corresponding to that image region than have been categorised as corresponding to any other image region or other image regions (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

claim 5, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, preliminarily categorising each of the pixels of that area as corresponding to one of the image regions if the pixel value for that pixel falls within the pixel-value range for that image region (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

Regarding claim 6, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, preliminarily categorising a pixel of that area as corresponding to none of the image regions if the pixel value for that pixel does not fall within any of the pixel-value ranges against which that pixel value is compared (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and pixels are categorized as greyscale if not within the threshold ranges).

Regarding claim 7, Staudenmaier discloses wherein a number of pixels in a said area is dependent upon an arrangement of image regions of the reference icon (see Staudenmaier Figs. 3 and 4, and para. 0021, where the specific arrangement and size of the areas can be selected according to the specific icon).

Regarding claim 8, Staudenmaier discloses wherein which of the pixel-value ranges defined in relation to the reference icon the pixel value or values for a said area are compared against is dependent on the position of the area within the display image (see Staudenmaier Figs. 3 and 4, and para. 0021, where each specific icon, such as the numeral “5” or a Chinese character, in each specific position of the image may have different specific threshold ranges related to that specific icon).

Regarding claim 9, Staudenmaier discloses wherein, for a given said area, the pixel value or values concerned are compared against pixel-value ranges corresponding to two respective said image regions (see Staudenmaier Figs. 3 and 4, and paras. 0025 and 0026, where pixel values are compared to both a darkness threshold range corresponding to black pixels and a brightness pixel range corresponding to white pixels).

Regarding claim 10, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, categorising the area as corresponding to one of the two image regions for that area if a number of pixels preliminarily categorised as corresponding to that image region is greater than the number of pixels preliminarily categorised as corresponding to another image region by a tolerance threshold amount (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and the threshold is set to 50%).

Regarding claim 11, Staudenmaier discloses wherein the reference data indicates categorisations for reference areas of the reference icon, those categorisations categorising those areas of the reference icon as being in one of the image regions, and wherein the areas of the of the display icon which are categorised have corresponding said reference areas of the (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts).

Regarding claim 12, Staudenmaier discloses comprising determining that the display icon matches the reference icon based on whether the categorisation information and the reference data indicate that areas of the display icon have been categorised in a same way as corresponding reference areas of the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts).

Regarding claim 13, Staudenmaier discloses wherein: the method comprises determining that the display icon does not match the reference icon if the categorisation information and the reference data indicate that an error threshold amount of the areas of the display icon have been categorised in a different way from corresponding reference areas of the reference icon; or the method comprises determining that the display icon does not match the reference icon if a drop threshold amount of the areas of the display icon have been categorised as corresponding to none of the image regions; or the method comprises determining that the display icon does match the reference icon if the categorisation information and the reference data indicate that a given number or proportion of the areas of (see Staudenmaier Figs. 3 and 4, and para. 0029, where “half of those segmented areas” is a threshold number of areas used to determine whether or not the icon is a match).

Regarding claim 14, Staudenmaier discloses evaluation circuitry operable to evaluate image data representative of a display icon relative to reference data representative of a reference icon to determine whether the display icon matches the reference icon, the reference icon comprising at least first and second image regions which are distinct in image contrast from one another, the image data defining pixel values corresponding to pixels of the display icon, the evaluation circuitry configured to carry out the method of claim 1 (see Staudenmaier Fig. 2, and paras. 0013, 0014, and 0041-0043, where the algorithm may be implemented as circuitry).

Regarding claim 15, Staudenmaier discloses a display system, comprising: a display; and a display controller comprising the evaluation circuitry of claim 14, wherein the display controller is operable to cause the display to display the display icon based on the image data dependent on whether the evaluation circuitry determines that the display icon matches the reference icon (see Staudenmaier Figs. 1 and 2, and paras. 0012, 0014, and 0029, where error signals are generated that control the visual display).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudenmaier as applied to claim 7 above, and in further view of Takebe et al., US 2009/0041361 A1 (hereinafter referred to as “Takebe”).

Regarding claim 16, Staudenmaier does not explicitly disclose wherein the number of pixels in a said area is dependent upon a fineness of image detail of a corresponding area of the reference icon.
However, Takebe discloses wherein the number of pixels in a said area is dependent upon a fineness of image detail of a corresponding area of the reference icon (see Takebe para. 0059, where “. . . . a mesh size can be set in proportion to the resolution” and resolution is within the broadest reasonable interpretation of “fineness of image detail”).
It would have been obvious to one of ordinary skill in the art at the time of filing to determine the size of the areas of Staudenmaier using the image resolution of Takebe as taught and suggested by Takebe, because it is predictable that the accuracy of Staudenmaier’s character detection would be improved by using Takebe’s resolution to ensure the same portion of the character resides in the same block regardless of the size of the input image, thereby preventing discrepancies caused by changing the location of the area boundary with each use.  Furthermore, Staudenmaier states “[s]egmented areas of a particular size and (see Staudenmaier para. 0021).  Takebe shows that it would be advantageous for character recognition to choose an area size in proportion to the image resolution.  Accordingly, the claim is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663